Citation Nr: 0002673	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  96-11 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut




THE ISSUE

The propriety of the initial noncompensable rating for the 
service-connected residual childbirth scars due to Cesarean 
section and episiotomy.




REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
RO.  

In September 1997, the Board granted service connection for 
mechanical low back pain and remanded the claim for increase 
for additional development.  



FINDINGS OF FACT

1.  The veteran's appeal cannot be decided without a current 
VA examination to evaluate the severity of the service-
connected residual childbirth scars due to Cesarean section 
and episiotomy.  

2.  The veteran failed to report or submit to VA examinations 
scheduled in conjunction with her appeal without explanation.  



CONCLUSION OF LAW

The veteran's claim for an increased rating for the service-
connected residual childbirth scars due to Cesarean section 
and episiotomy must be denied.  38 U.S.C.A. §§ 1155, 5107(b), 
7104 (West 1991 & Supp. 1999);  38 C.F.R. § 3.655 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the issue on appeal is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  

When a veteran submits a well-grounded claim, VA must assist 
her in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  


Facts

The service medical records show that the veteran underwent 
delivery of two children during service.  In August 1990, she 
delivered by Cesarean section.  In June 1993, she delivered 
vaginally, during which an episiotomy was done.  

In November 1996, the local VA Medical Center reported that 
the veteran had failed to appear for an examination in 
conjunction with her childbirth scars.  

When this matter was previously before the Board in September 
1997, the Board instructed the RO to afford the veteran 
another chance to appear for an examination.  The case was 
remanded in order to conduct a VA examination.  

In compliance with the Board's request, the RO scheduled the 
veteran to undergo a VA examination; however, the veteran 
failed to report for the scheduled examination.  




Analysis

As noted hereinabove, this matter was remanded in order to 
schedule a contemporaneous and thorough VA examination.  At 
the time of the remand, the Board concluded that the evidence 
of record was not adequate to evaluate the service-connected 
disability and thus a contemporaneous and thorough 
examination was necessary to adjudicate the claim.  

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate.  38 C.F.R. § 3.655(a).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  

When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.  

To date, the veteran has neither provided a reason for her 
failure to appear for the scheduled examinations nor 
indicated any willingness to report for another examination.  

As noted hereinabove, "[w]hen a claimant fails to appear for 
a scheduled reexamination pursuant to a claim for an 
increased rating, 38 C.F.R. § 3.655(b) mandates that the 
claim be denied unless the appellant has good cause for her 
failure to appear."  Engelke v. Gober, 10 Vet. App. 396, 399 
(1997).  As no such good cause has been shown, the claim must 
be denied.  

Furthermore, as the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

The appeal for a higher initial rating for the service-
connected residual childbirth scars due to Cesarean section 
and episiotomy is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

